Citation Nr: 0422611	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a basilar skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to June 
1986, to include service in the Southwest Asia Theatre  
between December 1990 and April 1991.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1999 rating decision of 
the Cleveland, Ohio, Regional Office (the RO) of the 
Department of Veterans Affairs (VA), in which rating in 
excess of 10 percent for service-connected asthma, and 
compensable evaluations for headaches and residuals of a 
basilar skull fracture, were denied.  In October 2000, a 
decision review officer at the RO, in pertinent part, granted 
a 30 percent rating for asthma and a 10 percent rating for 
headaches, and denied a compensable evaluation for residuals 
of a basilar skull fracture.

In October 2000, the veteran indicated that he was satisfied 
with the ratings assigned for his service-connected headaches 
and residuals of a basilar skull fracture, and withdrew his 
appeal of those issues.  In November 2002, however, he 
provided testimony related to those issues.  The Board has 
accordingly construed his appearance as a desire to continue 
his appeals of those issues.

In November 2002, the veteran also submitted a signed 
statement indicating that he was withdrawing his appeal of an 
increased rating for asthma.  See 38 C.F.R. § 20.204(b) 
(2003) [a substantive appeal may be withdrawn in writing at 
ant time before the Board promulgates a decision].  That 
issue is therefore no longer before the Board and will not be 
further considered.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, that claim was first denied by the RO in 
July 1998, a decision from which the veteran did not appeal.  
In May 2002, the RO found that new and material evidence as 
to that issue had not been submitted, and that his claim of 
entitlement to service connection had not been reopened.

These matters were the subject of a hearing before the 
undersigned Acting Veterans Law Judge, sitting at the RO, in 
November 2002, and a Board remand decision rendered in April 
2003.  In that Remand, the Board noted that the veteran had 
indicated timely disagreement with the RO's May 2002 
determination that his claim for service connection for PTSD 
had not been reopened, and that the RO was to furnish him 
with a Statement of the Case in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999) [where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the RO to direct that a 
statement of the case be issued].  In the instant case, the 
veteran submitted a timely substantive appeal (VA Form 9) 
following the RO's issuance of a statement of the case, and 
that issue is now developed for appellate consideration.

As indicated below, the Board has determined that the issues 
of entitlement to service connection for PTSD, and of 
entitlement to an increased disability rating for service-
connected headaches, require further action by VA's Veterans 
Benefits Administration (VBA) and are accordingly addressed 
in the REMAND portion of the decision below.  These issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required by him.


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
service connection for PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's July 1998 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for PTSD.

3.  Impairment or disability deemed to be a residual of a 
basilar skull fracture is not shown.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

2.  Since the July 1998 RO decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria for a compensable evaluation for residuals 
of a basilar skull fracture are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5296 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD, which was denied by the RO in July 1998.   
The Board  finds that new and material evidence has been 
obtained, and will remand the claim for further development.

In addition, the veteran is requesting the award of a 
compensable evaluation for his service-connected residuals of 
a basilar skull fracture.  The Board fins that the evidence 
does not support the award of compensation for that 
disability.



Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The final 
rule implementing the VCAA was published on August 29, 2001. 
The Board notes, however, that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims, and the second 
sentence of 3.159(c), were amended effective August 29, 2001.  
These amendments are effective only as to claims received on 
or after August 29, 2001, and are therefore not relevant in 
the instant case as to the veteran's claim for service 
connection for PTSD, inasmuch as the veteran's request to 
reopen that claim was received by VA in January 2001.  See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations 
with regard not only to the veteran's request to reopen his 
claim for service connection for PTSD, but also as to his 
claim for a compensable evaluation for residuals of a basilar 
skull fracture.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This provision apply in 
cases, such as this, in which is issue is whether new and 
material evidence has been received to reopen the claim.  Id.

With regard to the veteran's claim for service connection for 
PTSD, The Board observes that the veteran was notified by the 
May 2002 rating decision, by the May 2003 statement of the 
case (SOC), and by correspondence from the RO in May 2003, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
May 2003 statement of the case set forth the regulations that 
pertain to VA's duty to assist.

With regard to the veteran's claim for a compensable 
evaluation for residuals of a basilar skull fracture, the 
Board observes that the veteran was notified by the April 
1999 rating decision, by the July 1999 statement of the case 
(SOC), by the June 2004 supplemental statement of the case, 
and by correspondence from the RO in May 2003, of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
June 2004 supplemental statement of the case delineated the 
statutory requirements of VA's duty to assist.

In specific compliance with the holding in Quartuccio, the 
letter sent to the veteran in May 2003 specifically 
referenced the VCAA and informed the veteran of the evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The May 2003 letter properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The letter 
requested a response within 30 days.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) [the PVA 
case], the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit found that 
the 30 day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

The factual scenario in the PVA case is inapplicable to the 
specific circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had over a year 
since the May 2003 letter to submit evidence in support of 
his claim.  It now appears that VA has all the information 
needed to decide the issues adjudicated herein, and the 
veteran has not intimated that additional development would 
aid his case.

Moreover, newly-enacted legislation has effectively nullified 
the PVA ruling.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) [reinstating VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished].  This legislation was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000, and is therefore applicable to this case.

In this regard, the fact that the veteran's claim was 
adjudicated by the RO in April 1999, October 2000, and May 
2002, prior to the May 2003 notification to him of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.  

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  In the instant case, these requirements are satisfied 
with regard to the veteran's request that his claim for 
service connection for PTSD be reopened.  They are also 
satisfied with regard to his request for a compensable 
evaluation for his service-connected basilar skull fracture 
residuals.

Thus, the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case. 

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

As noted, the veteran seeks to reopen a claim of service 
connection for PTSD, last denied in an unappealed July 1998 
rating decision.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in January 2001, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  Accordingly, 
the law states as follows.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Of record in July 1998 were service medical records that were 
found to be negative relative to treatment, finding, or 
diagnosis of any type of neurosis or psychosis, and the 
report of an April 1998 VA examination wherein the examiner 
indicated that the veteran did not have any classic symptoms 
of PTSD; a diagnosis of adjustment disorder with depressed 
mood was instead proffered.  The RO determined that PTSD had 
not been shown by the evidence of record.  

Thus, the competent evidence in July 1998 did not show the 
onset of identifiable PTSD symptoms in service, Hickson 
element (2).  It did not establish that the veteran was 
diagnosed with a chronic disability in service, or that he 
had a current disability (that is, PTSD) at the time of his 
claim, Hickson element (1).  In addition, the competent 
medical evidence did not purport to show a relationship 
between the veteran's military service, or any incident 
thereof, and any current disability, Hickson element (3).

The evidence associated with the veteran's claims folder 
subsequent to July 1998 includes VA medical records compiled 
pursuant to hospitalization of the veteran in 1999 and 
thereafter.  Several of these records reflect that the 
veteran was diagnosed with, and accorded treatment for, PTSD.  

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As discussed above, the evidence of record as of July 1998, 
when the prior decision was rendered, failed to demonstrate 
any of the elements required to establish service connection.  
The evidence associated with the claims file since that date, 
however, shows that at least one of those criteria are now 
met.  In particular, Hickson element (1), a current 
disability, is now shown.  This evidence is, in the opinion 
of the Board, new and material evidence with respect to the 
issue of entitlement to service connection for PTSD.  It was 
not previously of record, it bears directly and substantially 
upon the specific matter under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is reopened.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a basilar skull fracture.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003). Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

With regard to the instant case, the veteran is seeking a 
compensable evaluation for his service-connected residuals of 
a basilar skull fracture.  The Board must point out as a 
preliminary matter that service connection for headaches has 
been granted, and that this disability is rated as separate 
and distinct from any disability due to headaches; see 
38 C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  Accordingly, any 
analysis of the impairment resulting from the veteran's 
service-connected basilar skull fracture residuals will not 
include discussion of impairment caused by his headaches.

The severity of the veteran's skull fracture residuals is 
ascertained by application of the diagnostic criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2003).  
Under these criteria, loss of part of the skull, both inner 
and outer tables, with brain hernia, is 80 percent disabling; 
loss of part of the skull, both inner and outer tables, 
without brain hernia, when involving an area larger than the 
size of a 50-cent piece or 1.140 inches squared (7.355 cm 
squared), is 50 percent disabling; loss of part of the skull, 
both inner and outer tables, when involving an area in size 
smaller than a 50-cent piece but larger than a quarter (25 
cent piece) is 30 percent disabling; and loss of part of the 
skull, both inner and outer tables, when involving an area 
smaller than the size of a quarter or 0.716 inches squared 
(4.619 cm squared, is 10 percent disabling.  In addition, 
intracranial complications are rated separately.

Moreover, in every instance where the VA Rating Schedule does 
not provide a zero percent (noncompensable) evaluation for a 
diagnostic code, a zero percent (noncompensable) evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, the medical evidence does not 
demonstrate that a compensable evaluation for the veteran's 
service-connected residuals of a basilar skull fracture can 
be awarded.  The report of the most recent VA examination, 
dated in July 2003, shows that there was no palpable 
abnormality in the occipital region of the head suggestive of 
a skull fracture or of a failure to heal adequately.  The 
veteran's motor/sensory and cerebellar examinations were 
normal, as were deep tendon reflexes and gait.  The examiner 
found that there were no focal neurologic deficits secondary 
to the basilar skull fracture.

These findings are similar to those made on VA examination in 
March 1999, at which time an X-ray of the skull found no 
evidence of fracture.  On examination, it was noted that 
there was no tenderness at the area of the injury, with a 
diagnosis of history of fracture of the skull, with no 
residual on examination.

In brief, the medical evidence does not show that the 
veteran's skull fracture residuals are of such a nature, or 
are productive of such impairment, as to warrant a 
compensable (10 percent) under the applicable diagnostic 
standard, which, as noted above, requires involvement of at 
least some portion of the skull, albeit an area smaller than 
a quarter.  In the instant case, there is no evidence of any 
symptoms or residuals of the in-service skull fracture 
whatsoever, and a noncompensable evaluation, pursuant to 
Diagnostic Code 5296 and 38 C.F.R. § 4.31, is appropriate.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent, the appeal is granted.

An increased (compensable) evaluation for residuals of a 
basilar skull fracture is denied.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claims of entitlement to service connection for PTSD, and to 
an increased rating for headaches.

With regard to the issue of entitlement to service connection 
for PTSD, VA's statutory duty to assist the veteran in the 
development of his claim attaches at this juncture, as was 
discussed above.  The Board must therefore determine whether 
additional development of the evidence is needed.

In particular, the Board notes that the diagnoses of PTSD 
that have been rendered were not made pursuant to 
verification of the veteran's purported stressors; that is, 
these diagnoses were apparently made based on his history 
alone.  This does not provide an adequate basis for a 
diagnosis of PTSD.  The Board in particular notes that there 
has been no attempt by VA to verify any of the claims he has 
made of experiencing stressful events.  Because the question 
of whether the veteran has PTSD is dependent upon whether he 
sustained a stresssor while on active military duty, a 
further attempt to corroborate the veteran's claimed 
stressors is necessary.   

Following verification, or attempted verification, of the 
stressors claimed by the veteran, he should be accorded a VA 
PTSD examination, at which time the examiner should identify 
those verified stressor or stressors that have resulted in a 
diagnosis of PTSD.  The VCAA stipulates that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is "necessary" to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  Such an 
examination is necessary with regard to the instant case.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

With regard to the veteran's claim of entitlement to an 
increased rating for his service-connected headaches, the 
Board notes that the examination accorded him in July 2003 
was accomplished without review of the claims folder by the 
examiner, as noted by the examiner on the examination report.  
It is accordingly evident that the examiner was unaware of 
the veteran's medical history, which includes both alcohol 
and substance abuse; for example, he tested positive for 
cocaine in October 1999.  It is the Board's opinion that 
review of the veteran's complete medical history would be 
helpful in determining the nature and etiology of the 
veteran's "daily" headaches.  See Charles, supra.

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the veteran and 
inform him that he may submit any medical 
evidence he may have pertaining to 
treatment for PTSD and for headaches that 
is not already associated with his claims 
folder.  In connection with this matter, 
he should be furnished the appropriate 
forms (VA Form 21-4142) to allow VA to 
obtain any indicated medical records.

2.  VBA should contact the veteran and 
inform him that additional information is 
needed with regard to the incidents he 
has cited (grave registration during the 
Persian Gulf War) as stressors.  In 
particular, he should be requested to 
furnish specific dates within a 60-day 
period when he served on such duty and 
experienced the stressor events alleged

3.  Upon receipt of any additional 
information from the veteran, VBA should 
furnish such information to the USASCURR, 
who should be requested to verify the 
veteran's experiences and the nature 
thereof.

4.  Following completion of the above 
development, to include the receipt of a 
response from the USASCURR, the veteran 
should be afforded a VA PTSD examination 
by a psychiatrist who has not previously 
examined or treated him.  The examiner 
should be asked to thoroughly review the 
veteran's medical records in conjunction 
with the examination and to indicate in 
the examination report that the records 
were reviewed.  The examiner should also 
be asked to indicate whether a diagnosis 
of PTSD can currently be supported and, 
if so, to identify the particular 
stressor event that has been verified as 
having occurred that prompted the 
veteran's PTSD.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  Following completion of the above 
development, the veteran should also be 
examined by a VA neurologist.  The 
examiner should be asked to thoroughly 
review the veteran's medical records in 
conjunction with the examination and to 
indicate in the examination report that 
the records were reviewed.  The examiner 
should also be asked to identify all 
headaches symptoms, including frequency 
and nature and severity thereof, that are 
specifically attributable to the 
veteran's in-service basilar skull 
fracture, and not to any other disability 
or behavior (such as drug abuse, alcohol 
abuse, or any mental disorder).  A report 
of the examination should be associated 
with the veteran's VA claims folder.

6.  Thereafter, VBA must readjudicate the 
issues on appeal; the issue of 
entitlement to service connection for 
PTSD, which has been reopened, must be 
readjudicated on a de novo basis.  If the 
decision as to either issue remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	KURT EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



